Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 1 of 6. PageID #: 113




 PEARSON, J.

                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



 JOSHUA LEE KEENAN,                              )
                                                 )   CASE NO. 4:20CV918
                    Plaintiff,                   )
                                                 )
                   v.                            )   JUDGE BENITA Y. PEARSON
                                                 )
 OHIO DEPARTMENT OF                              )
 REHABILITATION AND CORRECTION,                  )
 et al.,                                         )
                                                 )   MEMORANDUM OPINION AND
                                                 )   ORDER
                    Defendants.                  )   [Resolving ECF No. 11]



        Pending before the Court is Plaintiff’s Second Amended Complaint, 1 which is subject to

 review under 28 U.S.C. §§ 1915, 1915A, as well as Plaintiff’s Motion to Dismiss Party Certain

 Defendants. ECF Nos. 11, 12. Plaintiff seeks to proceed in forma pauparis, a request which this

 Court will grant in a separate order. ECF No. 2. For the foregoing reasons, Counts I, II, and III

 are dismissed against Defendant Settle only, and Plaintiff’s Motion to Dismiss Party Certain

 Defendants is granted.


        1
           When Plaintiff obtained counsel, this Court ordered that counsel file an
 Amended Complaint. ECF Nos. 6, 9. Counsel filed such an Amended Complaint on
 November 11, 2020. ECF No. 10. Without seeking leave to do so, counsel filed a
 Second Amended Complaint on November 30, 2020, which did not comply with the
 requirements of Fed. R. Civ. P. 15. ECF No. 12. The Court has reviewed the Second
 Amended Complaint, and will accept it, as it makes only minor clarifications to the
 Amended Complaint. Counsel also filed a Praecipe for issuance of Original Summons
 (ECF No. 13) prior to any determination being made that any complaint filed in this
 action was sufficient to proceed to service under 28 U.S.C. §§ 1915, 1915A. Counsel is
 cautioned to be more diligent in ensuring compliance with Federal statutes and rules
 going forward.
Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 2 of 6. PageID #: 114

 (4:20CV918)

                                         I.      Background

        Plaintiff initially filed this matter pro se, but shortly thereafter retained counsel who filed

 a Second Amended Complaint, and a Motion to Dismiss certain defendants named only in the

 original complaint. ECF Nos. 1, 11, 12.

        As Defendants, the Second Amended Complaint names CoreCivic, Inc.; Lieutenant Tim

 Sturgiss; Corrections Officer O’Dell; Warden Michael Phillips; “Sargent” Kennedy; a John Doe

 medical employee of CoreCivic; and Plaintiff’s former cell mate, Michael Settle. Plaintiff seeks

 to proceed against all Defendants for violations of his rights under the Eighth and Fourteenth

 Amendments to the United States Constitution; and for negligent training, supervision,

 discipline, staffing, and retention. He seeks to proceed against Defendant Settle only for assault

 and battery; and against Defendants CoreCivic, Phillips, and Kennedy for intentional infliction of

 emotional distress.

        Generally, Plaintiff alleges that during a March 30, 2020, extraction from his cell he was

 injured when Defendant Sturgis and other prison employees kneed him in his face, “punched in

 his ribs, and bent his fingers back so far plaintiff thought they were broken.” ECF No. 12 at

 PageID #: 71. He was then moved to an unclean shower stall before being placed in “a filthy cell

 that did not have a mattresses, had dirty, filthy, urine water standing in it and did not have a

 working toilet, nor toilet paper[.]” Id. at PageID #: 71-72. His clothes and shoes were taken

 from him, and he was punched repeatedly. Plaintiff alleges he was injured because his handcuffs

 were too tight, and that he was dragged by those cuffs. After a visit to the infirmary, he was

 returned to the unsanitary cell with “red, raw and bleeding” wrists. Id. at PageID #: 71. Plaintiff

 alleges that on other occasions certain Defendants dragged him by his wrists, that as a result he




                                                   2
Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 3 of 6. PageID #: 115

 (4:20CV918)

 experienced numbness in both his wrists along with neck and back injuries, and that he was

 denied treatment by medical personnel. Id. at PageID #: 72.

        Plaintiff contacted his criminal defense attorney to report this behavior. ECF No. 12 at

 PageID #: 72. After that attorney contacted the prison to report the assault, inmates began to

 throw urine on Plaintiff and assault him in the showers. Id. Some of those inmates informed

 Plaintiff that Defendants O’Dell, Strugis and Kennedy instructed them to harass Plaintiff. Id.

 “Plaintiff became so anxious and scared he would not shower for long periods of time.” Id.

        Plaintiff asserts that, in violation of policy, he was housed in a cell with Defendant Settle,

 a “level 5/level E” inmate who “had previously stabbed another inmate and he was a level 5

 based on his murder conviction.” ECF No. 12 at PageID #: 72. “Before May 7, 2020 upon

 information and belief, defendant Settle told defendant CoreCivic’s Sargent (first name presently

 unknown) Kennedy, also a defendant herein, that he was planning to tie plaintiff’s hands and feet

 together then punch and kick plaintiff.” Id. “In fact, on May 7, 2020 defendant Settle punched

 plaintiff, knocking him out, tied plaintiff’s hands and feet together but was stopped from harming

 plaintiff any further by defendant CoreCivic’s Corrections Officers.” Id.

        Plaintiff alleges that he has been subject to retaliatory searches of his cell, and that he has

 suffered fear, anxiety, emotional distress, and pain and suffering as the result of the above-

 described events. Plaintiff seeks declaratory relief along with compensatory and statutory

 damages.

                                     II. Standard for Dismissal

        The Court is required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if

 it fails to state a claim upon which relief can be granted, or if it lacks an arguable basis in law or

 fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.


                                                    3
Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 4 of 6. PageID #: 116

 (4:20CV918)

 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). The Court is required to

 do the same under 28 U.S.C. §1915A where “a prisoner seeks redress from a governmental entity

 or officer or employee of a governmental entity[,]” and the claim “is frivolous, malicious, or fails

 to state a claim upon which relief may be granted; or seeks monetary relief from a defendant who

 is immune from such relief.” A claim lacks an arguable basis in law or fact when it is premised

 on an indisputably meritless legal theory or when the factual contentions are clearly baseless.

 Neitzke, 490 U.S. at 327.

        A cause of action fails to state a claim upon which relief may be granted when it lacks

 “plausibility in th[e] complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

 pleading must contain a “short and plain statement of the claim showing that the pleader is

 entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the

 pleading must be sufficient to raise the right to relief above the speculative level on the

 assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

 The Plaintiff is not required to include detailed factual allegations, but must provide more than

 “an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

 pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

 will not meet this pleading standard. Id. In reviewing a complaint, the Court must construe the

 pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

 F.3d 559, 561 (6th Cir.1998).

                                            III. Analysis

    In order to be subject to liability under §1983, a person must act “under color of any statute,

 ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia[.]”

 42 U.S.C. §1983. This is commonly referred to as the “under color of law” requirement.


                                                   4
Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 5 of 6. PageID #: 117

 (4:20CV918)

 Adickes v. S. H. Kress & Co., 398 U.S. 144, 150 (1970). While Plaintiff asserts that all other

 defendants were acting under color of state law at all relevant times, he does not include any

 such allegation as to Defendant Settle, who is a prisoner, not a prison employee.

        While a private person may act under the color of state law when they “reach an

 understanding” with law enforcement to violate the constitutional rights of another, Adickes, 398

 U.S. 144, that is not what Plaintiff alleges. Rather, Plaintiff states: “Before May 7, 2020 upon

 information and belief, defendant Settle told defendant CoreCivic’s Sargent (first name presently

 unknown) Kennedy, also a defendant herein, that he was planning to tie plaintiff’s hands and feet

 together then punch and kick plaintiff.” ECF No. 12 at PageID #: 72. Plaintiff then alleges that

 the described attack occurred. Id. Plaintiff does not allege that Defendant Settle was one of the

 inmates who threw urine on him and assaulted him in the showers, allegedly at the instruction of

 other Defendants.

        While Defendant Kennedy’s alleged knowledge of the planned attack may impact his

 liability on other claims, these allegations do not convert Defendant Settle into a state actor.

 Accordingly, Plaintiff may not proceed against Defendant Settle on Counts I-III. As to Count III

 the Court also notes that Plaintiff makes no allegations that support the conclusion that

 Defendant Settle, a prisoner, played any role in the training, supervision, discipline, staffing, or

 retention of correctional officers or other staff at the prison in which he and Plaintiff were

 incarcerated. The only remaining count against Defendant Settle is Count IV: Assault & Battery,

 which may proceed to service.

                                           VI. Conclusion

        Accordingly, Counts I-III are dismissed against Defendant Settle pursuant to 28 U.S.C. §

 1915(e). Defendants Ohio Department of Rehabilitation and Corrections and Mr. Weaver


                                                   5
Case: 4:20-cv-00918-BYP Doc #: 17 Filed: 12/02/20 6 of 6. PageID #: 118

 (4:20CV918)

 Institutional Inspector are dismissed from this action without prejudice pursuant to Fed. R. Civ.

 P. 41. This matter shall proceed to service in all other respects. A copy of this Order shall be

 served upon each Defendant along with a copy of the Second Amended Complaint.


        IT IS SO ORDERED


 _December 1, 2020_                            _/s/ Benita Y. Pearson________
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                                  6
